301 F.2d 869
James HSAJI WATADA, Appellant,v.UNITED STATES of America, Appellee.
No. 17449.
United States Court of Appeals Ninth Circuit.
April 13, 1962.

Robert A. Franklin, Honolulu, Hawaii, for appellant.
Herman T. F. Lum, U.S. Atty., Honolulu, Hawaii, for appellee.
Before BARNES, JERTBERG and MERRILL, Circuit Judges.
PER CURIAM.


1
Appellant was convicted on the first and found not guilty on the second of a two count indictment charging him in the first count, with procuring an airplane ticket covering transportation from San Francisco, California, to Honolulu, Hawaii, and used in interstate commerce to transport a woman for the purpose of prostitution.  (18 U.S.C. 2421.)  The second count had charged appellant with inducing and persuading the woman to so travel for such purpose.  (18 U.S.C. 2422.)  Jurisdiction lies here on appeal.  (28 U.S.C. 1291, 1294(1).)


2
The appellant does not question the sufficiency of the evidence to sustain his conviction in count one.  His only contentions in this appeal are that the trial court (1) failed to observe the provisions of Rule 30, Fed.R.Crim.P.  (Title 18 U.S.C.), and (2) failed to give a requested cautionary instruction relating to the testimony of a prostitute.  General instructions on the credibility of the witnesses were given.


3
Since counsel for appellant was in no manner inhibited or restricted in his argument to the jury, we find no prejudice to appellant by the failure of the court to observe the provisions of Rule 30, or to give the requested instruction and appellant has suggested none.  The general instructions given were sufficient.  Chargois v. United States, 9 Cir., 1959, 267 F.2d 410, 412.


4
Judgment affirmed.